PER CURIAM:
Joseph and Carol DelVecchio (collectively “DelVecehios”), proceeding pro se, appeal a Tax Court order upholding the Internal Revenue Service’s (“IRS’s”) determination that they owe over $600,000 in taxes for the years 1987 and 1988. We have reviewed the record and considered the briefs and argument of the parties and find no reversible error in the Tax Court’s determination that taxpayers’ 1987 and 1988 income tax liabilities were timely and validly assessed in 2001. We find that because adherence to statutory procedures was properly verified, there was no error in the decision to allow collection of the income tax liabilities to proceed.
AFFIRMED